Jackson, Justice.
This was a bill filed by Mrs. Watson against the Columbus Manufacturing Company, of Muscogee county,, her husband as her trustee, and Brooks and Statesberry non-residents of this state, and Moses their attorney at law, a resident of Fulton county. It alleges that a certificate of certain stock of the company, held by her husband as her trustee, is now in possession of Moses, as-attorney for the non-resident defendants, who has notified the company not to pay her dividends thereon; that the certificate of stock was transferred in blank by her husband without her knowledge and consent for his own indebtedness to those parties; that it showed on its face that. *198her husband held it in trust for her, and the prayer is that Moses, who holds the certificate thus transferred in blank and with power to transfer it on the books of the company, be decreed to deliver up the certificate, and that the company issue another certificate to her in her own right on the removal of her trustee, for which she prays. To this bill Moses demurred, and the court overruled the •demurrer.
The grounds of .demurrer are, that the party has a complete remedy at law as to Moses, by suing him in trover in Fulton county, and not forcing him to litigate in Muscogee, and that he is not connected with the company, or the prayer against it.
1. We think that the bill has equity in it against both ■defendants, against the company, because it seeks to enjoin the payment of dividends on the transferred stock, and the issue of new stock by it to the complainant, and •against Moses, because he has the certificate, and by his notice has deprived complainant of the use of her stock; .and that both are so connected that complete relief cannot be given without making both parties in equity. The parties that Moses represents are beyond the jurisdiction of the court; he has the certificate fraudulently transferred by the trustee, it will be in his hands a cloud on her title—to say the least—and she has the right in •the same proceeding to remove it and get the unclouded .■stock transferred to her with a new certificate issued to herself'—her trustee being removed, as she also prays in her bill.
2. So also in regard to the plea to the jurisdiction. It was properly overruled; because substantial relief was prayed against the company in Muscogee, and therefore Moses could be brought there.
3. Nor do we find that the court was wrong in permitting the complainant to proceed and have a final decree, when Brooks was dead and no representative of his estate made a party, and whenStatesberry,being anon-resident, was not served. *199The process of the court could reach neither Brooks' representative nor Statesberry. Moses, their counsel, had the certificate in Georgia, in his possession; the subject-matter of the suit was here, and the decree for the complainant is right on the facts, which do not seem to have been contested. 40 Ga., 408; 27 Ga., 336; 55 Ga., 546; 14 Ga., 342; 19 Ga., 130; Code, §3151.
Judgment affirmed.